DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 9/22/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 
Claims 1-7, 9-19, 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Walpita”, for the following reasons:
With respect to claim 1, Walpita does not suggest alone, or in combination, the claimed melt processable thermoplastic composite wherein the dielectric filler comprises silica. With respect to claims 17 and 21, a combination of the dielectric filler and flow modifier in claimed amounts is not reasonably suggested. 

The present claims are allowable over the closest prior art, herein “Hisashi”, for the following reasons:
With respect to claim 1, Hisashi does not suggest alone, or in combination, the claimed melt processable thermoplastic composite wherein the dielectric filler comprises silica. With respect to claims 17 and 21, a combination of the dielectric filler and flow modifier in claimed amounts is not reasonably suggested. 

The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768